Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application filed on March 17, 2021. Claims 1-20 are currently pending in the application.

                                                  Drawings
The drawings filed on 03/17/2021 are acknowledged and are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
	Claims 1-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (U.S Publication No. 2022/0051542 A1) in view of Edwards et al. (U.S Publication No. 2014/0243749 A1; hereinafter “Edwards”).

	As per claim 1, Alvarez discloses a medical 
a. a mobile device (e.g. fig. 4, 5: computing device 420/520 (e.g., a smartphone)) comprising a first transceiver and a software application (e.g. para. [0085], [0093] & [0148]: the computing device executes one or more applications, such as an application for tracking a wearable device);
b. a wristband (e.g. fig. 4, 5: wearable device 410/510) comprising a first transceiver (e.g. para. [0067], [0084] & [0093]);
c. a first vehicle 430; fig. 5: home security device 540) comprising a first transceiver (e.g. para. [0086] & [0094]-[0095]);
d. wherein the software application is configured to receive and store a distance threshold inputted by a user (e.g. para. [0049]: the app may allow a parent or caretaker to track a location of the bracelet, adjust settings (e.g., a threshold distance), set a geo-fence perimeter, record historical locations of the bracelet, receive alerts, and the like);
e. wherein the software application is configured to monitor signals between the first 
f. wherein the software application is configured to communicate a first alert signal to the mobile device; g. wherein the mobile device is configured to provide a first alert to the user (e.g. para. [0050] & [0096]-[0097]);
h. wherein the mobile device is configured to transmit a second alert signal to the wristband; i. wherein the wristband is configured to provide a second alert to the user (e.g. para. [0050], [0089] & [0092]: the bracelet and/or the device of the parent or caretaker may vibrate, or provide other indications of alarm, when the bracelet leaves the safe-zone perimeter);
j. wherein the first alert and the second alert can be deactivated by the user on the software application (e.g. see para. [0050], [0055], [0066] & [0106]); and
k. wherein the first alert and the second alert can be deactivated automatically by the software application if the user travels a distance closer to the first 
Alvarez discloses that the wearable device may be attached to valuable, sensitive, important, dangerous, or other materials (para. [0058]) but does not explicitly disclose a medical item. 
However, in the same field of monitoring devices via the wireless communication, Edwards discloses: monitoring signals between a first medical item (e.g. fig. 35: medicament delivery device 100) and a wristband (fig. 1: monitor device 150 which can be a bracelet, a necklace, a keychain fob, a watch, a ring, an adhesive patch, a cellular phone or other personal electronic device, and/or any other suitable object; see, e.g. para. [0169] & [0247]-[0248]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Alvarez the known technique of providing an alert for a medical item, as taught by Edwards, in order to simply alert the user when the user has forgotten to carry the medical item.

As per claim 2, claim 1 is incorporated and Alvarez discloses: wherein the first alert and the second alert can be deactivated by the user by manually pressing a button on the wristband (e.g. para. [0050] & [0055]: pressing a button on the bracelet to deactivate the alert).
As per claim 3, claim 1 is incorporated and Alvarez discloses: wherein the first transceiver of the mobile device is a Bluetooth transceiver, the first transceiver of the wristband is a Bluetooth transceiver, and the first transceiver of the first medical item is a Bluetooth transceiver (e.g. para. [0067], [0148] & [0206]: a short-range wireless communication may include one or more BLUETOOTH devices).

As per claim 4, claim 1 is incorporated and Alvarez discloses: wherein the first transceiver of the mobile device is an ultra-wideband (UWB) transceiver, the first transceiver of the wristband is a UWB transceiver, and the first transceiver of the first medical item is a UWB transceiver (e.g. para. [0067], [0100] & [0208]: a short-range wireless communication may include one or more ultra-wideband (UWB) devices).

As per claim 5, claim 1 is incorporated and Alvarez discloses: wherein the wristband further comprises: a. a second transceiver; b. wherein the first transceiver of the wristband is a Bluetooth transceiver; and c. the second transceiver is an ultra-wideband (UWB) transceiver (e.g. para. [0067]: wearable device may include one or more short-range wireless communication devices that may include one or more BLUETOOTH devices, ultra-wideband (UWB) devices, or the like).

As per claim 6, claim 1 is incorporated and Alvarez in view of Edwards discloses: wherein the first medical item further comprises: a. a second transceiver; b. wherein the first transceiver of the first medical item is a Bluetooth transceiver; and c. the second transceiver is an ultra-wideband (UWB) transceiver (Alvarez, e.g. para. [0067], [0100] & [0208]: short-range wireless communication devices that may include one or more BLUETOOTH devices, ultra-wideband (UWB) devices, or the like; Edwards, e.g. fig. 35, para. [0060] & [0075]: the medical device includes a radio that is configured to electronically communicate with a computing device via a wireless protocol (such as Bluetooth®, ZigBee, WiFi, cellular telephone signals, etc.)).

As per claim 7, claim 1 is incorporated and Alvarez in view of Edwards discloses: wherein the wristband further comprises an emergency location button (Alvarez, e.g. para. [0051]: the bracelet may include a panic button that may be pressed in case of an unsafe situation) and the first medical item further comprises an audio speaker (see Alvarez, e.g. para. [0051]; Edwards, e.g. fig. 35, para. [0166]: audible output device 124).

As per claim 8, claim 1 is incorporated and Alvarez in view of Edwards discloses: the system further comprising: a. a plurality of medical items; and b. wherein the software application is configured to monitor signals between the plurality of medical items and the wristband (see Alvarez, e.g. para. [0089]; Edwards, e.g. para. [0100]: the communication device 1510 can be operable to detect one or more adapters (coupled to medicament delivery devices) at a retail location).

Method claims 15-20 are rejected for the same reasons as corresponding system claims 1-5 and 8 above for having similar limitations and being similar in scope.

	Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez in view of Edwards, and further in view of Baczuk et al. (U.S Publication No. 2016/0247378 A1; hereinafter “Baczuk”)

As per claim 9, claim 1 is incorporated and Alvarez discloses: wherein the wristband further comprises: a. a software application (para. [0087]: the wearable device may be associated with the application or computing device).
Alvarez in view of Edwards does not explicitly disclose: b. wherein the software application of the wristband is configured to receive and store a distance threshold inputted by a user; c. wherein the software application of the wristband is configured to monitor signals between the first medical item and the wristband; and d. wherein the software application of the wristband is configured to communicate an alert signal to the wristband.
However, in the same field of monitoring systems, Baczuk discloses: b. wherein the software application of the wristband is configured to receive and store a distance threshold inputted by a user; c. wherein the software application of the wristband is configured to monitor signals between the first medical item and the wristband; and d. wherein the software application of the wristband is configured to communicate an alert signal to the wristband (e.g. para. [0031] & [0036]: “The monitoring settings may be defined by the user of central device 101 and sent wirelessly to the smart band (the settings may be sent via the Bluetooth connection, other wireless connections, and/or wired connection). In some cases, the settings may be input directly into the smart band (and/or moveable or stationary peripherals) via a user interface”; para. [0044], [0053] & [0060]: “If the combined data is not within user defined thresholds (e.g., wearable peripheral 301 is too far away from a central device), different types of alarms (or other alerts or notifications) may be issued. Alarms (or other alerts or notifications) may be presented at wearable peripheral device 301 as one of more of: visual displays, sound, or vibrations having varied intensities based on the severity of the alarm”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Alvarez in view of Edwards the known technique of allowing the software application of the wristband to receive and store a distance threshold inputted by a user, monitor signals between the first medical item and the wristband, and communicate an alert signal to the wristband, as taught by Baczuk, in order to simply allow a user to input the settings directly into the wristband and provide an alert at the wristband when the monitored signals approach or exceed a threshold.

As per claim 10, Alvarez discloses a 
a. a wristband (e.g. fig. 4, 5: wearable device 410/510) comprising a transceiver (e.g. para. [0067], [0084] & [0093]);
b. a first vehicle 430; fig. 5: home security device 540)  comprising a transceiver (e.g. para. [0086] & [0094]-[0095]);
c. wherein a software application of a mobile device is configured to receive and store a distance threshold inputted by a user (e.g. para. [0085], [0093] & [0148]: the computing device executes one or more applications, such as an application for tracking a wearable device);
d. wherein the software application is configured to monitor signals between the first 
e. wherein the software application is configured to communicate an alert signal to the wristband; f. wherein the wristband is configured to provide an alert to the user (e.g. para. [0050], [0089] & [0092]: the bracelet and/or the device of the parent or caretaker may vibrate, or provide other indications of alarm, when the bracelet leaves the safe-zone perimeter);
g. wherein the alert can be deactivated by the user on the software application; and h. wherein the alert can be deactivated automatically by the software application if the user travels a distance closer to the first 
i. wherein the alert can be deactivated by the user by manually pressing a button on the wristband (e.g. para. [0050] & [0055]: pressing a button on the bracelet to deactivate the alert).
Alvarez discloses that the wearable device may be attached to valuable, sensitive, important, dangerous, or other materials (para. [0058]) but does not explicitly disclose a medical item. 
However, in the same field of monitoring devices via the wireless communication, Edwards discloses: monitoring signals between a first medical item (e.g. fig. 35: medicament delivery device 100) and a wristband (fig. 1: monitor device 150 which can be a bracelet, a necklace, a keychain fob, a watch, a ring, an adhesive patch, a cellular phone or other personal electronic device, and/or any other suitable object; see, e.g. para. [0169] & [0247]-[0248]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Alvarez the known technique of providing an alert for a medical item, as taught by Edwards, in order to simply alert the user when the user has forgotten to carry the medical item.
Alvarez in view of Edwards does not explicitly disclose the wristband comprises a software application that is configured to receive and store a distance threshold inputted by a user, monitor signals between the first medical item and the wristband, and communicate an alert signal to the wristband.
However, in the same field of monitoring systems, Baczuk discloses: a wristband comprising a software application, wherein the software application is configured to receive and store a distance threshold inputted by a user, monitor signals between the first item and the wristband, and communicate an alert signal to the wristband (e.g. para. [0031] & [0036]: “The monitoring settings may be defined by the user of central device 101 and sent wirelessly to the smart band (the settings may be sent via the Bluetooth connection, other wireless connections, and/or wired connection). In some cases, the settings may be input directly into the smart band (and/or moveable or stationary peripherals) via a user interface”; para. [0044], [0053] & [0060]: “If the combined data is not within user defined thresholds (e.g., wearable peripheral 301 is too far away from a central device), different types of alarms (or other alerts or notifications) may be issued. Alarms (or other alerts or notifications) may be presented at wearable peripheral device 301 as one of more of: visual displays, sound, or vibrations having varied intensities based on the severity of the alarm”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Alvarez in view of Edwards the known technique of allowing the software application of the wristband to receive and store a distance threshold inputted by a user, monitor signals between the first item and the wristband, and communicate an alert signal to the wristband, as taught by Baczuk, in order to simply allow a user to input the settings directly into the wristband and provide an alert at the wristband when the monitored signals approach or exceed a threshold.

As per claim 11, claim 10 is incorporated and Alvarez discloses: wherein the transceiver of the wristband is a Bluetooth transceiver, and the transceiver of the first medical item is a Bluetooth transceiver (e.g. para. [0067], [0148] & [0206]: a short-range wireless communication may include one or more BLUETOOTH devices).

As per claim 12, claim 10 is incorporated and Alvarez discloses: wherein the transceiver of the wristband is a UWB transceiver, and the transceiver of the first medical item is a UWB transceiver (e.g. para. [0067], [0100] & [0208]: a short-range wireless communication may include one or more ultra-wideband (UWB) devices).

As per claim 13, claim 10 is incorporated and Alvarez in view of Edwards and Baczuk discloses: wherein the wristband further comprises an emergency location button (Alvarez, e.g. para. [0051]: the bracelet may include a panic button that may be pressed in case of an unsafe situation) and the first medical item further comprises an audio speaker (see Alvarez, e.g. para. [0051]; Edwards, e.g. fig. 35, para. [0166]: audible output device 124).

As per claim 14, claim 10 is incorporated and Alvarez in view of Edwards and Baczuk discloses: the system further comprising: a. a plurality of medical items; and b. wherein the software application is configured to monitor signals between the plurality of medical items and the wristband (see Alvarez, e.g. para. [0089]; Edwards, e.g. para. [0100]: the communication device 1510 can be operable to detect one or more adapters (coupled to medicament delivery devices) at a retail location).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov